Citation Nr: 0823678	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-35 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicide agents, to include 
Agent Orange.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicide agents, to include 
Agent Orange.

3.  Entitlement to service connection for Bell's palsy 
(claimed as a nerve disorder), to include as due to exposure 
to herbicide agents (to include Agent Orange) or as secondary 
to diabetes mellitus.

4.  Entitlement to service connection for skin cancer, to 
include as due to exposure to herbicide agents, to include 
Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  

The veteran's claims for service connection on appeal involve 
the contention that these disabilities are due to exposure to 
the herbicide agent, Agent Orange, during service in the 
Republic of Vietnam.  In addition, the veteran had contended 
that he has Bell's palsy that is secondary to diabetes 
mellitus.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagreed with the Court's decision in Haas and appealed 
this case to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  The Federal Circuit 
reversed the holding of the lower Court.  See Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008).  

Previously, however, the Secretary of VA imposed a stay at 
the Board on the adjudication of claims affected by Haas.  
Subsequently, the Court temporarily stayed the adjudication 
of cases before the Board and RO that are potentially 
affected by Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 16 
(2007) (per curiam).  The specific claims affected by the 
stay include those based on herbicide exposure in which the 
only evidence of exposure is receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  The 
Court later dissolved the temporary stay, but granted the 
Secretary's motion to stay such cases, in part.  See Ribaudo 
v. Nicholson, 21 Vet. App. 137 (2007).  

Despite the Federal Circuit's decision in Haas, the stay 
currently remains in effect.  The Board finds that this stay 
applies to the claims for service connection for prostate 
cancer, diabetes mellitus, and Bell's palsy, as each of these 
claims is affected by the outcome in Haas.  Thus, the 
adjudication of these three claims must be deferred.

Regarding the claim for service connection for skin cancer, 
however, the Board finds that the claim is ripe for 
adjudication upon the merits.  As discussed more fully below, 
there is no medical evidence of record indicating that the 
veteran has been diagnosed as having skin cancer, skin cancer 
is not among the diseases granted presumptive service 
connection based upon presumed exposure to an herbicide agent 
in the Republic of Vietnam, and the veteran has not indicated 
that the claimed skin cancer is secondary to a disease 
granted such a presumption.  See 38 C.F.R. §§ 3.307, 3.309.  
Thus, the Board will proceed with adjudication of this claim.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for skin cancer has been obtained; the veteran has 
been provided notice of the evidence necessary to 
substantiate his claim and has been notified of what evidence 
he should provide and what evidence VA would obtain; there is 
no indication that the veteran has evidence pertinent to his 
claim that he has not submitted to VA.

2.  Skin cancer was not diagnosed during service, there is no 
competent evidence that links this alleged disability to 
service or any incident of service, to include contended 
exposure to a herbicide agents, and there is no competent 
medical evidence that the veteran has been diagnosed as 
having skin cancer at any time during the more than 40 years 
that have elapsed since his service.




CONCLUSION OF LAW

Service connection for claimed skin cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued a March 2003 VCAA notification letter.  
This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  

With respect to the Dingess requirements, the March 2003 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal, and although the veteran was latter 
provided such notice, this notice was not timely.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  The Board finds, however, that such failure 
is harmless because, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
veteran's claim.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2003 VCAA letter was issued prior to the May 2003 rating 
decision.  Thus, this notice was timely.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
private medical records.  The veteran, however, has not been 
provided a VA examination that includes an opinion regarding 
whether the veteran has skin cancer attributable to service, 
or any incident of service, to include exposure to the 
herbicide agent, Agent Orange.  

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, there is no competent evidence of record that 
the veteran has been diagnosed as having skin cancer while on 
active duty or at any time during the more than 40 years that 
have elapsed since service.  Thus, the Board finds that there 
is no duty to provide a VA examination.  See McLendon, supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim for service connection for skin cancer.  Adjudication 
of this claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served at least 90 days during a period of 
war or after December 31, 1946, and certain chronic diseases, 
to include a malignant tumor (such as skin cancer), becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease will be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Skin cancer is not 
among the diseases listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

In his March 2003 claim, the veteran asserted that he had 
skin cancer attributable to service.  In his September 2004 
substantive appeal (VA Form 9), the veteran indicated that 
the disability was due to exposure to Agent Orange while in 
the Republic of Vietnam.

Service medical records do not reveal any treatment or 
diagnosis of skin cancer.  Post-service medical records do 
not reveal any treatment or diagnosis of skin cancer.

Analysis

The veteran has contended that he has skin cancer due to 
service, and specifically, due to exposure to the herbicide 
agent, Agent Orange.  The Board first highlights that the 
service treatment records due not indicate that the veteran 
was treated for or diagnosed as having skin cancer during 
service.  Further, the claims file does not currently contain 
medical evidence that the veteran has been diagnosed as 
having skin cancer after service.  In the absence of proof of 
a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As discussed in the Introduction, a stay (Haas stay) is 
currently in effect for certain appeals where the 
determination is dependent upon whether the veteran served in 
the Republic of Vietnam.  See Ribaudo v. Nicholson, 21 Vet. 
App. 137 (2007).  The Board finds, however, that this claim 
for service connection for skin cancer would not be affected 
by whether the veteran set foot in the Republic of Vietnam 
during his period of service.  Skin cancer is not one of the 
diseases presumed to be service connected based upon 
exposure.  See 38 C.F.R. § 3.307, 3.309.  Further, there no 
competent evidence that links a diagnosis of skin cancer to 
exposure to Agent Orange, or any other herbicide agent.  See 
Brock v. Brown, 10 Vet. App. 155 (1997); Combee, supra.

Although the veteran contends that he has skin cancer 
attributable to service, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, skin cancer is not the type of 
disability that can be diagnosed by a layman.  See Jandreau, 
supra.  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise to diagnose skin cancer.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this case, he cannot 
provide a competent opinion regarding the diagnosis or 
causation of his claimed skin cancer.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for skin 
cancer must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for skin cancer is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


